Citation Nr: 0319244	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  00-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from November 1983 to February 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision from the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  When the case was before the Board in 
April 2001, it was remanded for further RO actions.  While 
the case was in remand status, the RO granted service 
connection for psychiatric disability, thereby resolving the 
veteran's appeal for that benefit.  The case was returned to 
the Board in May 2003.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran sustained a fracture of the right arm in 
service and has residuals thereof.


CONCLUSION OF LAW

The veteran has current disability due to a right arm 
fracture incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disease which is 
initially diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.





Factual Background

On the report of medical examination for enlistment, dated in 
September 1983, the veteran denied any history of right upper 
extremity problems.  The examination of the veteran's right 
upper extremity was negative.  

In connection with his hospitalization for psychiatric 
problems in November 1985, the veteran's history was noted to 
be positive for a fracture of the "left" elbow.  On system 
review during this period of hospitalization, the veteran 
claimed to have aches and pains of muscles/bones.  No 
diagnosis or abnormal findings pertaining to the veteran's 
right arm were recorded during this period of hospitalization 
or in other service medical records.  The report of the 
medical examination for separation shows that the veteran's 
upper extremities were evaluated as normal.

Private medical records dated in January and February 1999 
note that the veteran gave a history of having fractured his 
right elbow in 1983, during service.  Those records also note 
the veteran's account of being active in sports.  The veteran 
appeared complaining of a several-week history of elbow 
problems.  

In September 1999, the veteran filed claim for service 
connection for right arm disability, alleging that he 
fractured his right elbow in 1983.

Private medical records show that the veteran underwent 
treatment for his right elbow in September 1999 and 
subsequently.  X-rays dated in October 1999 were interpreted 
as showing degenerative arthritis with loose bodies.  In 
connection with physical therapy in November 1999, the 
veteran again reported that he had fractured his elbow in 
1983, while in the service.  

In a statement received in January 2000, the veteran reported 
that his elbow had been bothering him for years previously, 
but that he had finally sought medical advice only when the 
pain worsened.  

In March 2003, the veteran appeared for a VA examination.  He 
reportedly gave a history of fracturing his left (sic) elbow 
during basic training in late 1983 or early 1984 and having 
his arm kept in a cast for six weeks.  Following the 
examination, the examiner opined that it was more likely than 
not that the osteoarthritis and joint mice in the veteran's 
elbow resulted from the service fracture.

Analysis

Although service medical records do not document that the 
veteran incurred a right elbow fracture during service or 
that he developed any chronic disorder of the right arm 
during service, the veteran alleges that his service medical 
records are incomplete.  The service medical records do show 
that no history of an elbow fracture or finding of any 
residuals of an elbow fracture was noted at the time of his 
examination for enlistment and that his history in November 
1985 was positive for a "left" elbow fracture.  In the 
Board's opinion, it is reasonable to assume that the 
reference to the veteran's left elbow rather than his right 
was a mistake, just as the March 2003 VA examiner referred to 
a fracture of the left elbow when he clearly intended to 
reference a fracture of the right elbow.  

The post-service medical evidence shows that prior to filing 
his claim for VA compensation benefits, the veteran sought 
treatment for right elbow problems and gave a history of 
fracturing his right elbow in service in 1983.  The Board has 
found this history to be credible since it was given for 
clinical purposes.  Significantly, there is no indication in 
any of the medical evidence that the veteran injured his 
right elbow before or subsequent to service.  Therefore, the 
Board is satisfied that the veteran did in fact injure his 
right elbow in service as alleged.

The post-service medical evidence shows that the veteran was 
found to have loose bodies and degenerative changes of the 
left elbow and that a VA physician is of the opinion that the 
current disability of the veteran's right elbow is 
etiologically related to service trauma.  The record contains 
no medical opinion against the veteran's claim.  Accordingly, 
the veteran is entitled to service connection for this 
disability.   


ORDER

Entitlement to service connection for residuals of a right 
arm fracture is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

